 


114 HR 1290 IH: To provide for a study by the Transportation Research Board of the National Academies on the impact of diverting certain freight rail traffic to avoid urban areas, and for other purposes.
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1290 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Ellison introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To provide for a study by the Transportation Research Board of the National Academies on the impact of diverting certain freight rail traffic to avoid urban areas, and for other purposes. 
 
 
1.FindingsCongress finds the following: (1)The volume of crude oil transported by rail has significantly increased from— 
(A)21,000 barrels a day in 2009 to 1.1 million barrels a day in 2014; and (B)9,500 rail-carloads in 2008 to 415,000 rail-carloads in 2013. 
(2)At any given time, more than 2.5 million gallons of crude oil is being transported across the country to refineries totaling a distance of more than 1,000 miles. (3)More oil was spilled in 2013 from freight traffic than in the previous 4 decades combined. 
(4)Increased spills result in catastrophes that have significantly and adversely impacted the following communities: (A)Minnesota, in March 2013, when 30,000 gallons of crude oil spilled because of derailed cars. 
(B)Lac-Mégantic, Canada, in July 2013, when 1.6 million gallons of crude oil spilled, igniting a fire and exploding, killing 47 people and forcing 2,000 people from their homes. (C)North Dakota, in December 2013, when 400,000 million gallons of crude oil spilled, igniting a fire and forcing 65 percent of residents from their homes. 
(D)Virginia, in March 2014, when thousands of gallons of oil spilled, contaminating the James River and requiring the evacuation of 78,000 people in the downtown of the city. (E)West Virginia, in February 2015, when 26 cars containing oil that exceeded volatility standards for transport derailed, igniting fires and explosions, threatening the water supply, and forcing hundreds of people from their homes.  
(5)Hazardous materials must be properly classified for transportation, according to requirements from the Pipeline and Hazardous Materials Safety Administration (PHMSA). (6)Crude oil is categorized as a Class 3 flammable liquid in either Packing Group (PG) I or II. 
(7)Due to serious mislabeling practices, the Department of Transportation’s Emergency Order (Docket No. DOT–OST–2014–0025) from February 2014 has forbidden the labeling of crude oil as PG III for transport and handling until further notice; shipments must be labeled as either PG I (most serious hazard) or PG II (moderate hazard) for proper handling and transport of crude oil. (8)PHMSA has found that crude oil from the Bakken region (in North Dakota, Montana, and Canada) is more volatile than most other types of crude, and subsequently, more flammable. 
(9)The samples that PHMSA tested from the Bakken region displayed characteristics consistent with those of a Class 3 flammable liquid, PG I or II, with a predominance to PG I, the most dangerous class of Class 3 flammable liquids. (10)The oil industry group North Dakota Petroleum Council has recommended that Bakken crude oil be labeled as PG I hazardous materials for transportation. 
(11)Oil from the Bakken region accounts for about 12 percent of total domestic production. (12)The National Transportation Safety Board (NTSB) has expressed concern that major loss of life, property damage and environmental consequences can occur when large volumes of crude oil or other flammable liquids are transported on a single train involved in an accident. 
(13)The NTSB has recommended that routes transporting hazardous materials present the fewest overall safety and security risks by avoiding populated areas. 2.Study on impact of diverting certain freight rail to avoid urban areas (a)In generalNot later than 3 months after the date of enactment of this Act, the Secretary of Transportation shall make appropriate arrangements with the Transportation Research Board of the National Academies under which the Board shall conduct a study on the cost and impact of rerouting freight rail traffic containing hazardous material to avoid transportation of such hazardous material through urban areas. 
(b)Contents of studyThe study described under subsection (a) shall include— (1)the benefits of rerouting freight rail traffic containing hazardous material to alternate railroad routes that avoid urban areas, including benefits to the health and safety of the individuals living in such urban areas; 
(2)the benefits of construction of alternative railroad routes that avoid urban areas for transportation of freight rail containing hazardous material; (3)the logistical feasibility of the actions described in paragraphs (1) and (2); and 
(4)the costs of taking the actions described in paragraphs (1) and (2). (c)ReportIn entering into an arrangement under subsection (a), the Secretary shall request that the Board transmit to Congress a report on the results of the study not later than 21 months after the date of enactment of this Act. 
(d)Definitions 
(1)Hazardous materialThe term hazardous material has the meaning given such term in section 5102 of title 49, United States Code.  (2)Urban areaThe term urban area means an urban area, as designated by the Bureau of the Census, with a population of greater than 30,000. 
(e)Authorization of appropriationsThere are authorized to be appropriated $850,000 to carry out this Act.   